Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159612(78)(81)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 159612
  v                                                                  COA: 340028
                                                                     Wayne CC: 16-007780-FC
  DEXTER BURRELL TAYLOR,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief submitted on April
  14, 2020, is accepted as timely filed. On further order of the Chief Justice, the motion of
  Marty Bryan Miller to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on August 6, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 16, 2020

                                                                               Clerk